The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Eractice Law and Rules, now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon, and finding that the claims raised in the petition are not cognizable in this article 78 proceeding. It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements. Concur — Andrias, J.E, Freedman, Feinman and Gische, JJ.